Citation Nr: 0504656	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  04-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran and his spouse appeared at a hearing held at the 
RO on June 9, 2004.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  A VA psychiatrist and a VA psychologist have diagnosed 
the veteran with PTSD.

3.  The veteran served as a combat engineer in Vietnam from 
December 1967 to August 1968; he was exposed to dead bodies 
and combat situations.

4.  A VA psychiatrist and a VA psychologist have stated that 
the veteran's PTSD is related to his exposure to these 
stressful events during his service in Vietnam.


CONCLUSION OF LAW

The veteran's PTSD was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d), 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records show that he served 
as a combat engineer in Vietnam from December 15, 1967, to 
August 19, 1968.  During that time, he was assigned to 
Company B of the 14th Combat Engineering Battalion.  He was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.

Operational Reports-Lessons Learned for the battalion to 
which the veteran was assigned indicate that from December 6, 
1967, to January 13, 1968, B Company supported Operation 
KLAMATH FALLS.  Operation KLAMATH FALLS was initiated as a 
search and destroy operation to find, fix, and destroy an 
enemy base.  All stages of Operation KLAMATH FALLS were 
characterized by small contacts with local guerillas and main 
force units.  Throughout the operation, the enemy moved in 
small groups and utilized sniper fire effectively.  There 
were enemy and American losses.  In February 1968, a large 
enemy force had surrounded B Company at Duc Trong.  At least 
once in February 1968, the work of B Company was stopped due 
to enemy activity.  The company assisted in manning defensive 
positions.  In March 1968 enemy Tet Offensive continued 
through both the planning and execution phases of an 
operation by the battalion.  The enemy interdicted the lines 
of communication within the area of battalion operations, 
delaying for two weeks the movement of B Company.  A platoon 
of B Company moved from Bao Loc to Duc Trong.  It swept the 
road, removed enemy roadblocks, and repaired enemy damage to 
the road and drainage structures.  The records document 
injuries and deaths due to enemy mines.

In a March 2002 statement, the veteran reported that he 
witnessed combat during search and destroy assignments and 
during mine sweeping operations.  He saw body parts along the 
road and had to move dead bodies.

At a November 2002 VA mental disorders examination, the 
examiner, a VA psychiatrist, reviewed the veteran's claims 
folder and records of VA treatment of the veteran and 
examined the veteran.  The veteran reported that he had 
served in Vietnam in a combat engineering division.  The unit 
performed mine sweeps.  He had been sent out on a mine sweep, 
and his unit had been attacked by the enemy.  He was not 
injured, but many fellow soldiers were.  His unit was sent on 
search and destroy missions.  The examiner diagnosed the 
veteran with PTSD.  The examiner noted that the veteran had 
severe stressors from exposure to wartime trauma in Vietnam.  
The veteran satisfied the DSM-IV criteria for a diagnosis of 
PTSD.  He had had exposure to death on the battlefield.  His 
symptoms included re-experiencing; avoidance behavior; 
increased arousal; prolonged duration of disturbances; and 
significant impairment in social, occupational, and other 
areas of functioning. 

At a November 2002 VA initial evaluation for PTSD 
examination, a VA psychologist, reviewed the veteran's claims 
folder and examined the veteran.  The veteran reported 
serving as a combat engineer in Vietnam.  The examiner noted 
that the information in the claims folder generally 
corroborated the veteran's reported history and interview 
information.  The veteran had reported seeing and moving dead 
bodies.  The veteran had flashbacks of seeing himself doing 
minesweeping patrols and seeing dead bodies and body parts.  
Diagnoses included PTSD.

In March 2003 the RO contacted the museum historian at the 
Army Engineer Association.  The historian confirmed that the 
veteran's unit was involving in minesweeping during the 
period of the veteran's service.

At a June 2004 hearing, the veteran testified that he served 
as a combat engineer in Vietnam.  He was involved in 
minesweeping and in firefights with the enemy, and he saw 
many dead bodies and had to move bodies.  He stated that his 
unit was exposed to occasional mortar attacks and sniper 
attacks.


VCAA

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).

Given the determination below, the RO fulfilled its duties to 
inform and assist the veteran on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition, and credible supporting evidence that the claimed 
in-service stressor actually occurred, as well as a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).

In this case, the veteran has been diagnosed with PTSD by a 
VA psychiatrist and a VA psychologist separately in November 
2002.  The Board notes that the medical diagnoses of PTSD are 
not based upon a finding that the veteran engaged in combat 
with the enemy.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 
(2004).  The stressors noted by the examiners included the 
veteran's participation in mine sweep operations, the 
veteran's unit being subject to enemy attack, and the 
veteran's exposure to dead bodies.  The examiners explained 
fully the relationship between the veteran's experiences in 
service and his symptoms of PTSD.  Although the evidence does 
not indicate that the veteran himself engaged in combat with 
the enemy, to the extent that the veteran's experiences may 
be construed as non-combat stressors, they have been 
sufficiently corroborated by evidence independent of the 
veteran's statements.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (holding that the supporting evidence need 
only imply that the veteran was personally exposed to the 
stressor.).  

The unit records indicate that the veteran's unit was subject 
to enemy attacks, removed enemy mines and roadblocks, and 
passed through areas of enemy damage.  The evidence is not 
specific regarding the veteran's individual involvement in 
any of these activities.  Indeed, regarding the incidents of 
involvement with the enemy, the records suggest that other 
units were associated with the veteran's unit to engage in 
combat with the enemy and to provide security for the 
veteran's unit.  Nevertheless, resolving doubt in the 
veteran's favor, the Board concludes that the veteran has 
PTSD as a result of his military service.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing to the award of monetary benefits.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


